—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Queens County (Kassoff, J.), entered April 24, 1992, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the judgment is affirmed, with costs.
An insured must give notice of his uninsured motorist claim to the insurer within the time limit provided in the insurance policy or within a reasonable time under all the circumstances (see, Matter of Allstate Ins. Co. v Kashkin, 130 AD2d 744). Here, the insured made numerous inquiries as to the whereabouts of the owner and driver of the other vehicle involved in the accident and as to the existence of insurance coverage with respect to those individuals. The results of those inquiries should have alerted him to the fact that he had a potential uninsured motorist claim. Nevertheless, he failed to comply with the notice requirement contained in the insurance policy, and also failed to establish a valid excuse for that noncompliance. Accordingly, the petition to stay arbitration was properly granted, regardless of the fact that the insurer had notice of the accident, but not of the possibility of an uninsured motorist claim, prior to the expiration of the period within which notice of the uninsured motorist claim should have been served upon it (see, Matter of Wausau Ins. Co. v Bartz, 197 AD2d 627; Matter of Allstate Ins. Co. v Koshkin, supra). Bracken, J. P., Lawrence, Ritter and Pizzuto, JJ., concur.